UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
                                                                       :
MVNY HOLDINGS, LLC; NOAH N. LEVY                                       :
REVOCABLE TRUST; ISRAEL LEVY REVOCABLE :                                     19-CV-10640 (JMF)
TRUST; DANA GORDON; ALBERT LEVY; DAFNA :
LEVY; GABRIEL ZELWIN; ARIE MAOR; and ESTER :                                 ORDER REGARDING
MAOR,                                                                  :      SUBMISSION OF
                                                                       :   ELECTRONIC COURTESY
                                    Plaintiffs,                        :          COPIES
                                                                       :
                  -v-                                                  :
                                                                       :
DOUBLE BLACK VENTURES, LLC; DARRYL                                     :
ROMANOFF; PCG MISHAWAKA, LLC; STUART                                   :
ROMANOFF; LEO ESSES; CUSHMAN &                                         :
WAKEFIELD, INC. and VILLAGE GREEN                                      :
MISHAWAKA HOLDINGS,                                                    :
                                                                       :
                                    Defendants.                        :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        With respect to the Defendants’ Motions to Dismiss and any later substantive motions in

this case, the parties shall adhere to the following procedure for the submission of electronic

courtesy copies (which are to be filed in addition to, rather than in place of, paper courtesy

copies). No later than two business days after the final filing of any substantive motion, the

moving party or parties shall submit electronic courtesy copies of all motion papers in electronic

folders titled with the docket number of the relevant motion in brackets followed by a description

of the motion (e.g., “[14] Defendants Double Black Ventures & Romanoffs’ Motion to

Dismiss”). The folder shall contain:

             1. Unredacted, text-searchable PDFs of (1) any pleading to which the motion relates

                 (e.g., the operative complaint); (2) the notice of motion; and (3) the moving,
   opposition, and reply memoranda of law, each of which should be named with the

   docket number of the document in brackets followed by a description of the file

   (e.g., “[15] Defendants Double Black Ventures and Romanoffs’ Memorandum of

   Law in Support”);

2. A subfolder for each set of corresponding supporting documents titled with the

   docket number associated with the related memorandum of law, followed by (as

   appropriate) “Motion Documents,” “Opposition Documents,” or “Reply

   Documents,” each of which shall contain:

       a. Unredacted, text-searchable PDFs of any and all corresponding supporting

           documents (e.g., Local Rule 56.1 Statements, declarations, affidavits, and

           affirmations), with any exhibits not filed under seal attached as part of

           the same PDF, each of which should be named with the docket number of

           the document (or the docket number of the corresponding document in the

           case of documents filed under seal or in redacted form) in brackets

           followed by a description of the file (e.g., “[18] Declaration of Brett

           Scher”); and

       b. A sub-sub-folder containing unredacted, text-searchable PDFs of any

           exhibits to a supporting document, including any documents that were

           filed under seal or in redacted form, each of which should be named with

           the docket number of the corresponding document in brackets followed by

           “Sealed Exhibits to [LAST NAME] [Declaration/Affirmation/Affidavit]”

           (e.g., “[84] Sealed Exhibits to Roberts Declaration”). The names of the

           exhibits within the sub-sub-folder should correspond to the exhibit number




                                     2
                      (e.g., “Exhibit 1,” “Exhibit 2,” etc.), and need not include a description of

                      the exhibit; and

           3. To the extent any documents were filed under seal or in redacted form, a

               subfolder titled “Redacted Submissions with Highlighting” containing unredacted

               copies of any documents that were filed in redacted form on ECF highlighting

               what information was redacted, each of which should be named with the docket

               number of the corresponding document and a description of the file, following by

               “- Highlighted” (e.g., “[83] Defendant’s Memorandum of Law in Support -

               Highlighted” or, for exhibits, “[84-1] Exhibit 1 to Roberts Declaration -

               Highlighted”).

       By way of example only, the directory for a hypothetical motion in limine (or “MIL”)

would appear (in part) similar to the following:




               *            *             *            *             *             *




                                                   3
       The moving party or parties should submit the electronic courtesy copies to the Court by

e-mail to Furman_NYSDChambers@nysd.uscourts.gov or, if that is not feasible due to file-size

restrictions, on one or more CD-ROMs.

       SO ORDERED.

Dated: December 11, 2019                           __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               4
